PENNSYLVANIA RULES OF DISCIPLINARY ENFORCEMENT

Rule 205. The Disciplinary Board of the Supreme Court
          of Pennsylvania.

     ***
      (c)     The Board shall have the power and duty:

      ***

      (17) To authorize the use of electronic means to conduct prehearing
conferences and post-hearing proceedings before a hearing committee, special
master or the Board, but all adjudicatory proceedings shall be conducted in
person unless warranted by extraordinary circumstances. Witness testimony
may be presented via ACT upon motion for cause shown. All proceedings shall
be conducted in accordance with Board Rules, Enforcement Rules and the
decisional law of the Court and the Board.

     [17] (18) To exercise the powers and perform the duties vested in and
imposed upon the Board by law.



      ***

 Rule 402.    Access to Disciplinary Information and Confidentiality.

      ***
      (j) (1) This rule does not permit broadcasting, televising, recording or taking
photographs during a proceeding under these rules, except that a hearing committee,
a special master, the Board or the Supreme Court when conducting a proceeding
may authorize the use of electronic or photographic means for the presentation of
evidence, for the perpetuation of a record or for other purposes of judicial
administration.

        (2) Public access to a public proceeding before a hearing
committee, special master or the Board shall consist of or be supplemented
by livestream technology, which access shall cease upon the conclusion of
the proceeding. The official record of the proceeding shall be the record
generated by the court reporter, as applicable.

       (3)   A request for in-person access to a public proceeding other than
by the parties, their attorneys and reasonably necessary staff shall be made
to the Board at least 30 days in advance of the scheduled proceeding.